ACCEPTED
                                                                                                03-14-00202-CV
                                                                                                       4079621
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            2/9/2015 5:29:04 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                       NO. 03-14-00202-CV

                                                                               FILED IN
                                IN THE COURT OF APPEALS                 3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                             THE THIRD DISTRICT OF TEXAS                2/9/2015 5:29:04 PM
                                                                          JEFFREY D. KYLE
                                       AUSTIN, TEXAS                            Clerk



                  NEMER MASSAAD, and all other OCCUPANTS
                                                                          Appellant

                                V.
      WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
         FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
            ASSET BACKED CERTIFICATES, SERIES 2006-3
                                                                             Appellee.


                  Appeal from the County Court at Law Number One
                                Travis County, Texas
                      Trial Court Case No. C-1-CV-14-000401
                             Hon. Joe Carroll, presiding

             APPELLANT’S MOTION FOR EXTENSION OF TIME
                  TO FILE MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLANT, NEMER MASSAD, who files this Motion for

Extension of Time to File his Motion for Rehearing and respectfully shows the

following:

   1. On January 30, 2015, the Court issued its Memorandum Opinion and

      Judgment.
Appellant’s Motion for Extension of Time to File Motion for Rehearing                 Page 1
   2. Pursuant to Rule 49.1 of the Texas Rules of Appellate Procedure, Appellant

      must file his Motion for Rehearing within fifteen (15) days after the date on

      which the Court renders its judgment. Accordingly, Appellant’s Motion for

      Rehearing is due February 16, 2015.

   3. Appellant advises the Court that due to interested parties who wish to file an

      Amicae Brief in this Cause, Appellant will require additional time to file his

      Motion for Rehearing.

   4. Appellant requests a 30-day extension of time on which to file his Motion

      for Rehearing such that the deadline for filing same would be moved to and

      including March 18 2016.

WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court grant his

Motion for Extension of Time to File his Motion for Rehearing and extend his

deadline to file same to March 18, 2015.



                                                            Respectfully submitted,
                                                    By: /s/ James Minerve
                                                    ____________________________
                                                           James Minerve
                                                           State Bar No. 24008692
                                                           115 Saddle Blanket Trail
                                                           Buda, Texas 78610
                                                           (210) 336-5867
                                                           (888) 230-6397 (Fax)
                                                           Attorney for Appellant, Nemer
                                                           Maasaad

Appellant’s Motion for Extension of Time to File Motion for Rehearing                 Page 2
                         CERTIFICATE OF CONFERENCE

       On February 9, 2015, the undersigned counsel for Appellant communicated
with counsel for Appellee, concerning the foregoing Motion who stated that he is /
is not opposed to this Motion.


                                        /s/ James Minerve
                              ______________________________
                                       James Minerve

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of February a true and correct copy of the
above and foregoing document was sent via Efile.txcourts.gov electronic filing
notification system and via facsimile transmittal to the parties of record listed below:

Israel Saucedo
Mark D. Cronwett
Mackie Wolf Zientz & Mann, PC
14160 North Dallas Parkway
Parkway Office Center, Suite 900
Dallas, Texas 75254
FAX: 888-230-6397


                                        /s/ James Minerve
                              ______________________________
                                       James Minerve




Appellant’s Motion for Extension of Time to File Motion for Rehearing            Page 3